02-12-072-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00072-CV
 
 



Bobby Savannah


 


APPELLANT




 
V.
 




Jeffrey Savannah


 


APPELLEE



 
 
----------
 
FROM County
Court at Law No. 1 OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
          On
December 20, 2011, the trial court signed a take-nothing judgment against pro
se appellant Bobby Savannah.  Appellant’s notice of appeal was therefore due on
January 19, 2012.  See Tex. R. App. P. 26.1.  Appellant, however, filed
his notice of appeal with the county clerk on February 16, 2012.  We sent a
letter to appellant to express our concern that we do not have jurisdiction
over the appeal because the notice of appeal is untimely.  Appellant responded
to our letter with a letter of his own, but appellant’s letter does not show adequate
grounds for continuing his appeal.  Because our jurisdiction depends on a
timely notice of appeal and because appellant’s notice of appeal is untimely,
we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 26.1,
42.3(a), 43.2(f); Howlett v. Tarrant Cnty., 301 S.W.3d 840, 843 (Tex.
App.—Fort Worth 2009, pet. denied) (op. on reh’g) (explaining that a timely filed
notice of appeal confers jurisdiction on this court, and “absent a timely filed
notice of appeal, we must dismiss the appeal”) (citing Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997)).
 
PER CURIAM
 
PANEL: 
Livingston, C.J.; Dauphinot and Gardner, JJ.
 
DELIVERED:  May 3, 2012




[1]See Tex. R. App. P. 47.4.